Name: Commission Regulation (EEC) No 2966/79 of 18 December 1979 amending Regulation (EEC) No 1054/68 determining the list of agencies certifying the admissibility to certain tariff headings of certain milk products from third countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 12. 79 Official Journal of the European Communities No L 336/21 COMMISSION REGULATION (EEC) No 2966/79 of 18 December 1979 amending Regulation (EEC) No 1054/68 determining the list of agencies certifying the admissibility to certain tariff headings of certain milk products from third countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas Switzerland has changed the designation of the 'Division de l'agriculture du dÃ ©partement federal de l'Ã ©conomie publique' which it recognizes as issuing agency for special milk for infants falling within subheading 04.02 B I a) and for Tilsit cheese falling within subheading ex 04.04 E I b) 2 of the Common Customs Tariff ; whereas the new designation should be included in the Annex to Regulation (EEC) No 1054/68 ; Whereas, following an amendment to the Common Customs Tariff, subheading 04.04 E I b) 1 aa) has been deleted ; whereas Cheddar cheese from Canada now falls within subheading 04.04 E I b) 1 ; whereas the Annex to Regulation (EEC) No 1054/68 should therefore be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (*), as last amended by Regulation (EEC) No 1761 /78 (2), and in particular Article 14 (7) thereof, HAS ADOPTED THIS REGULATION : Whereas under Article 1 of Commission Regulation (EEC) No 2965/79 defining the conditions for the admission of certain milk products to certain tariff headings (3 ), the admission of certain products from non-member countries is subject to the production of a certificate duly authenticated by an issuing agency included in a list to be drawn up ; whereas, following two agreements concluded by the Community with New Zealand and Australia in respect of Cheddar cheese falling within subheading 04.04 E I b) 1 and other cheese intended for processing falling within subheading 04.04 E I b) 5 of the Common Customs Tariff, additions need to be made to the list contained in Commission Regulation (EEC) No 1054/68 (4), as last amended by Regulation (EEC) No 2849/76 (5 ) ; whereas those two agreements lay down inter alia special conditions for admission of the said products into the Community, including a provision requiring the production of certificates issued by duly autho ­ rized agencies ; Article 1 The Annex to Regulation (EEC) No 1054/68 is amended as follows : 1 . In respect of Switzerland, in the column 'Designa ­ tion ' of the issuing agency the words 'Division de l'agriculture du dÃ ©partement fÃ ©dÃ ©ral de l'Ã ©conomie publique' are replaced by 'Office fÃ ©dÃ ©ral de l'agri ­ culture du DÃ ©partement fÃ ©dÃ ©ral de l'Ã ©conomie publique' against the entries relating to subhead ­ ings 04.02 B I a) and 04.04 E I b) 2.Whereas New Zealand has recognized the New Zealand Dairy Board as issuing agency ; whereas Australia has recognized the Department of Primary Industry as issuing agency ; whereas the said two agen ­ cies have given the undertakings required under Article 6 ( 1 ) (b) and (c) of Regulation (EEC) No 2965/79 ; 2. In respect of Canada subheading '04.04 E I b) 1 aa) is replaced by subheading '04.04 E I b) 1 '. 3 . The following entries are added : ( ¢) OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 204, 28 . 7 . 1978 , p. 6 . (3 ) See page 15 of this Official Journal . 4) OJ No L 179, 25 . 7 . 1968 , p. 25 . (5 ) OJ No L 327, 26 . 11 . 1976, p . 17 . No L 336/22 Official Journal of the European Communities 29 . 12. 79 Third countries Tariff heading »  of products Issuing agency Designation Location New Zealand 04.04 E I b) 1 04.04 E I b) 5 New Zealand Dairy Board Wellington Australia 04.04 E I b) 1 04.04 E I b) 5 Department of Primary Industry Canberra Article 2 This Regulation shall enter into force on 1 January 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 December 1979 . For the Commission Finn GUNDELACH Vice-President